



COURT OF APPEAL FOR ONTARIO

CITATION: Building Solutions International Inc. v. Benazzi,
    2016 ONCA 112

DATE: 20160209

DOCKET: C60846

Simmons, Pepall and van Rensburg JJ.A.

BETWEEN

Building
    Solutions International Inc.

and
    Bowmore Investments Limited

Plaintiffs (Appellants)

and

William Benazzi, WB Capital Management Inc.

and WB
    Mortgage Investment Corporation

Defendants (Respondents)

and

Derek
    Francesco Sorrenti and Sorrenti Law

Professional
    Corporation

Garnishees (Respondents)

Douglas Christie, for the
    appellants

Jordan D. Sobel for the
    respondents William Benazzi and WB Capital Management Inc.

Tim Gleason and Chris
    Donovan, for the respondents Derek Sorrenti and Sorrenti Law Professional
    Corporation

Heard: February 8, 2016

On appeal from the order of Justice C. Brown of the
    Superior Court of Justice, dated July 8, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The order under appeal is interlocutory and thus this court has no
    jurisdiction to entertain the appeal.  The order under appeal does not dispose
    on a final basis of either the appellants right to disclosure from the garnishees
    or their right to examine the garnishees.  Such relief may be available based
    on either or both of further steps being taken by the appellants or based on a
    narrower request for relief.

[2]

The appeal is therefore dismissed.  Costs of the appeal to the
    garnishees as agreed between the parties, namely, $8,500 inclusive of
    disbursements and applicable taxes on a partial indemnity basis.


